08/04/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 20-0265

                                         PR 20-0265


                                                                          711LF.E.
IN THE MATTER OF CASEY NIXON,                                   ORDER
an Attorney at Law,                                               0F   (3          ?MC)
                                                              DISCIPLINE
       Respondent.



       On May 11, 2020, a formal disciplinary complaint was filed against Montana
attorney Casey Nixon. The disciplinary complaint may be reviewed by any interested
person in the office of the Clerk of this Court.
       Nixon subsequently tendered to the Commission on Practice a conditional
admission and affidavit of consent, pursuant to Rule 26 of the Montana Rules for Lawyer
Disciplinary Enforcement(MRLDE). The Commission held a hearing on the conditional
admission and affidavit of consent on July 16, 2020, at which Nixon appeared on his own
behalf. On July 28, 2020, the Comrnission subrnitted to this Court its Findings of Fact,
Conclusions of Law, and Recommendation that Nixon's conditional admission be
accepted.
       We approve the findings, conclusions, and recommendation of the Commission on
Practice. In his conditional admission, Nixon has admitted that, with respect to separate
clients in different proceedings, he failed to properly handle client funds and violated
several provisions of the Montana Rules of Professional Conduct(M.R. Pro. Cond.).
       Nixon admits that, with respect to clients Dwight Rose and Gene Rose, he violated
Rule 1.4, M. R. Pro. Cond., by failing to explain or disclose the way in which settlement
funds were disbursed and Rule 1.5(b), M.R.Pro. Cond., by failing to have a written, signed
contingency fee agreement with Dwight.             In violation of Rules 1.15 and 1.18,
M. R. Pro. Cond., Nixon also admits that he did not keep and maintain a record of the
settlement distribution or a client ledger for either Gene's or Dwight's settlement funds and
that he mishandled and misappropriated funds belonging to clients or others.
          With   respect   to   client   Nicholas   Carey, Nixon      admits   to   violating
Rule 1.3, M.R. Pro. Cond., by failing to complete legal services he agreed to undertake
and Rule 1.4, M. R. Pro. Cond., by failing to reasonably communicate with Mr. Carey
regarding the legal matter. In violation of Rules 1.5(a) and 1.16(d), M. R. Pro. Cond.,
Nixon also admits that he charged an unreasonable fee and then failed to refund it. Nixon
further admits that he did not maintain Mr. Carey's retainer in his IOLTA trust account and
that he used Mr. Carey's funds for his own purposes, in violation of Rules 1.15 and 1.18,
M. R. Pro. Cond.
         With respect to both matters, Nixon further admits to having failed to promptly
respond to inquiries from the Office of Disciplinary Counsel (ODC) in violation of
Rule 8.1(b), M. R. Pro. Cond. Nixon's admission was tendered in exchange for the
following discipline: an indefinite suspension from the practice of law for a minimum of
one year; payment of restitution to Dwight Rose in the amount of $79.16; payment of
restitution to Nicholas Carey in the amount of $1,500; compliance with specified
conditions prior to reinstatement and for three years upon reinstaternent; and payment of
costs.
         In its Recomrnendation for Discipline, the Commission comments that it is troubled
by the conduct to which Nixon has admitted but believes the conditions to which he has
agreed are consistent with protecting the public and will assist in enabling Nixon to address
the issues that led to his unethical conduct. The Cornmission considered both the gravity
and natiire ofthe duties violated and the existence of mitigating factors in Nixon's personal
circumstance.
         Based upon the foregoing,
         IT IS HEREBY ORDERED:
   1. The Commission's Recommendation that we accept Nixon's Rule 26 tendered
         adrnission is ACCEPTED and ADOPTED.
   2. Casey Nixon is hereby suspended indefinitely from the practice of law in Montana,
         for a minimum period of one year, effective thirty days from the date of this Order.

                                           2
   Nixon is directed to give notice of his suspension to all clients he represents in
   pending rnatters, to any co-counsel in pending matters, to all opposing counsel and
   self-represented opposing parties in pending matters, and to all courts in which he
   appears as counsel of record in pending matters, as required by Rule 30 of the
   MRLDE.
3. Prior to reinstatement, Nixon rnust comply with the following conditions:
       a. Meet all Continuing Legal Education requirements and pay any and all
          attorney license dues owing required to maintain an active license to practice
          law;
      b. Undergo a chemical dependency evaluation by a licensed clinical addiction
          counselor and undergo a mental health evaluation by a licensed clinical
          psychiatrist or psychologist at his own expense and submit the evaluation
          reports to the ODC;
      c. Provide releases to allow the ODC and his providers to discuss the reports
          and findings and his continued treatrnent progress; and
      d. Comply with Rules 30 and 32, MRLDE.
4. Upon reinstatement, Nixon must comply with the following conditions for a period
   of three years:
      a. Comply with all recommended treatment plans of his addiction counselor
          and mental health care providers and continue treatment for mental health
          and/or chemical dependency issues pursuant to the recommended treatment
          plans;
      b. Consult with Mike Larson, Lawyers' Assistance Program (LAP)
         Coordinator, and file with the ODC Mr. Larson's written recommendations
         for the rneans by which he can best address the emotional, mental health, and
         chemical dependency issues he had been facing in order to allow him to
         effectively and ethically return to the practice oflaw;



                                     3
           c. Meet with Mr. Larson monthly by phone or in person and/or attend a LAP
              meeting held in the city nearest to him weekly or as often as the meetings
              take place;
           d. Participate in the ODC's Mentorship Prograrn and complete the supervised
              task checklist;
           e. Not engage in the solo practice oflaw without written approval of his mentor,
              his health care providers, and the ODC, and upon submitting written,
              adequate procedures relative to case management and adhering to those
              procedures; and
          f. Obey all laws and the Montana Rules ofProfessional Conduct.
   5. Any violation of the M. R. Pro. Cond. or of any federal or state law will constitute
       violation of a Court Order and will result in additional discipline.
   6. Nixon shall pay the costs of these proceedings subject to the provisions of
       Rule 9(A)(8), MRLDE,allowing objections to be filed to the statement of costs.
       IT IS FURTHER ORDERED that, pursuant to Rule 26(D), MRLDE, the
Clerk ofthis Court is directed to file copies of Mr. Nixon's Conditional Admission and
Affidavit of Consent, together with the Commission's findings, conclusions, and
recommendation.
       The Clerk of this Court is directed to provide a copy of this Order of Discipline to
Casey Nixon; to Disciplinary Counsel; to the Office Adrninistrator for the Commission on
Practice; to the Clerks of all the District Courts of the State of Montana; to each
District Judge in the State of Montana; to the Clerk of the Federal District Court for the
District of Montana; to the Clerk of the Circuit Court of Appeals of the Ninth Circuit; and
to the Executive Directefthe State Bar of Montana.
      DATED this        — day of August, 2020.


                                                           Chief Justice



                                         4
     ?°-

t)
 -   n4